AFFIRM; and Opinion Filed May 14, 2019.




                                                                    In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                         No. 05-18-00061-CV

                                            AUDRA DRAPER, Appellant
                                                     V.
                                      AJ & SAL ENTERPRISES, LLC, Appellee

                                   On Appeal from the County Court at Law No. 5
                                               Dallas County, Texas
                                       Trial Court Cause No. CC-17-06758-E

                                           MEMORANDUM OPINION
                                   Before Justices Brown, Schenck, and Pedersen, III
                                            Opinion by Justice Pedersen, III
           This is a forcible detainer action. Appellant Audra Draper1 contends that the trial court

erred in granting judgment evicting her when she raised a question of wrongful foreclosure.

Appellee AJ & Sal Enterprises, LLC (AJ & Sal) argues that Draper’s appeal is frivolous, and it

seeks sanctions pursuant to rule 45 of the Texas Rules of Appellate Procedure. We affirm the trial

court’s judgment, but we decline to award sanctions in this case.

                                                               Background

           This litigation involves the residential property at 6002 Bluewood Drive in Garland, Texas

(the Property). At trial in the county court at law, AJ & Sal offered evidence that it purchased the



      1
        Audra’s former husband, Billy Draper, was also named a defendant in the forcible detainer action below. The trial court’s judgment indicates
that Billy defaulted. Only Audra has appealed the judgment, and she appears in this Court—as she did below— pro se. We will refer to her in this
opinion as “Draper.”
Property at a foreclosure sale. AJ & Sal offered the following documents into evidence without

objection from Draper: the Substitute Trustee’s Deed, the Deed of Trust, and a November 9, 2017

notice to Draper to vacate the Property.

          Draper offered no documentary evidence or witness testimony other than her own. She

testified that she had been wrongly foreclosed upon because the mortgage company had “messed

with” her loan principal, reporting that she was behind $10,000 in her payments when she was not.

          The trial court granted judgment for AJ & Sal. Draper appeals.

                                                          Forcible Detainer

          A forcible detainer action asks the trial court to determine the right to immediate possession

of real property when there was no unlawful entry on the property. Rice v. Pinney, 51 S.W.3d 705,

709 (Tex. App.—Dallas 2001, no pet.). “It is intended to be a speedy, simple, and inexpensive

means to obtain possession without resort to an action on the title.” Shutter v. Wells Fargo Bank,

N.A., 318 S.W.3d 467, 470–71 (Tex. App.—Dallas 2010, pet. dism’d w.o.j.). Indeed, the only issue

in a forcible detainer action is which party has the right to immediate possession of the property.

Williams v. Bank of New York Mellon, 315 S.W.3d 925, 926–27 (Tex. App.—Dallas 2010, no pet.).

To establish that it has the right to immediate possession, a forcible detainer plaintiff must prove

that (1) it has a landlord-tenant relationship with the occupant of the premises; (2) it purchased the

property at foreclosure; (3) it gave proper notice to the occupant of the property to vacate; and (4)

the occupant refused to vacate the premises. Trimble v. Fed. Nat’l Mortg. Ass’n, 516 S.W.3d 24,

29 (Tex. App.—Houston [1st Dist.] 2016, pet. denied).

          Draper raises three issues in this Court; each points to one or more purported errors in the

foreclosure process.2 However, any challenge to the sale of property under a deed of trust must be


   2
       Draper’s issues specifically ask:
          1.    Whether the trial court erred in granting eviction when there was a question of wrongful foreclosure, making the case a title issue;



                                                                      –2–
brought in a separate suit in which title issues can be determined, not in an action for forcible

detainer. Williams, 315 S.W.3d at 927.3 Draper’s issues could not be resolved in the forcible

detainer trial, and we cannot resolve them in this appeal.

           Moreover, AJ & Sal established its right to possession of the Property at trial. The

Substitute Trustee’s Deed established that AJ & Sal purchased the Property at foreclosure. The

Deed of Trust established the required landlord-tenant relationship. That document states:

           If the Property is sold pursuant to this Section 22 [which addresses rights of
           acceleration and non-judicial foreclosure], Borrower or any person holding
           possession of the Property through Borrower shall immediately surrender
           possession of the Property to the purchaser at that sale. If possession is not
           surrendered, Borrower or such person shall be a tenant at sufferance and may be
           removed by writ or possession or other court proceeding. (Emphasis added.)

The evidence also includes AJ & Sal’s notice to Draper to vacate the Property within three days,

and Draper acknowledged at trial that she received the notice. This action was initiated because

she did not vacate the Property. Thus, AJ & Sal satisfied all elements of a forcible detainer action.

See Trimble, 516 S.W.3d 29.

           We discern no error in the trial court’s awarding possession of the Property to AJ & Sal.

We overrule Draper’s issues.

                                                                  Sanctions

           AJ & Sal contends that Draper’s appeal is frivolous and that it should be awarded sanctions

pursuant to rule 45, which states:

           If the court of appeals determines that an appeal is frivolous, it may—on motion of
           any party or on its own initiative, after notice and a reasonable opportunity for
           response—award each prevailing party just damages. In determining whether to
           award damages, the court must not consider any matter that does not appear in the
           record, briefs, or other papers filed in the court of appeals.


           2.    Whether the [Substitute] Trustee’s Deed issued on November 7, 2017 was defective and therefore a nullity; and
           3.    Whether an acceleration letter was sent before foreclosure.
      3
        Draper attached to her reply brief a copy of the petition she has filed in district court seeking a declaratory judgment and damages based on
her allegations of wrongful foreclosure.

                                                                       –3–
TEX. R. APP. P. 45. “An appeal is frivolous if, at the time asserted, the advocate had no reasonable

grounds to believe judgment would be reversed or when an appeal is pursued in bad faith.”

D Design Holdings, L.P. v. MMP Corp., 339 S.W.3d 195, 205 (Tex. App.—Dallas 2011, no pet.).

       AJ & Sal argues that each of Draper’s issue fails legally, and we agree. We have decided

those issues against her and in favor of AJ & Sal. But we will impose sanctions only under

circumstances we find truly egregious. Dallas County City of Grand Prairie v. Sides, 430 S.W.3d
649, 654 (Tex. App.—Dallas 2014, no pet.). There is no evidence to support a finding that Draper

did not believe that the judgment should be reversed, or that she pursued the appeal in bad faith or

solely for delay. Although we have rejected her contentions on appeal, we do not conclude the

circumstances of this appeal are truly egregious.

       We decline to award sanctions to AJ & Sal pursuant to rule 45.

                                           Conclusion

       We affirm the trial court’s judgment.




                                                    /Bill Pedersen, III/
                                                    BILL PEDERSEN, III
                                                    JUSTICE

180061F.P05




                                                –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 AUDRA DRAPER, Appellant                             On Appeal from the County Court at Law
                                                     No. 5, Dallas County, Texas
 No. 05-18-00061-CV          V.                      Trial Court Cause No. CC-17-06758-E.
                                                     Opinion delivered by Justice Pedersen, III.
 AJ & SAL ENTERPRISES, LLC, Appellee                 Justices Brown and Schenck participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee AJ & SAL ENTERPRISES, LLC recover its costs of this
appeal from appellant AUDRA DRAPER.


Judgment entered this 14th day of May, 2019.




                                               –5–